Citation Nr: 1801666	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-12 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1998 to September 2009

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO, in part, denied entitlement to service connection for PTSD.  The Veteran disagreed with the decision and timely appealed.

The February 2014 Statement of Case (SOC) denied service connection for PTSD and the Veteran filed a VA Form 9 appealing the issue and requesting a Board hearing by live videoconference.


FINDING OF FACT

In an October 2017 statement, the Veteran stated that he wished to withdraw his appeal relating to his claim for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  In a statement received on October 10, 2017, the Veteran expressed his decision to withdraw his claim of entitlement to service connection for PTSD and to instead file a claim for increased rating of the his service-connected anxiety disorder.  See VA 21-4138 Statement In Support of Claim dated October 2017.  Accordingly, the Board finds that the Veteran's withdrawal of his PTSD claim was well-informed; thus, the Board no longer has jurisdiction to review that issue and the appeal, as it pertains to this issue, is dismissed.  38 U.S.C. § 7105(b)(2).


ORDER

The issue of entitlement to service connection for PTSD is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


